Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 4, 11-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
a. Regarding claims 4, 11, 13-16, and 18-20, The limitation “and/or” makes the claims unclear whether the subsequent function or structure is required or desired. Claims 16-20 depend from claim 14 are rejected based on dependency.
b. Regarding claims 4, 11-13, 19, and 20. the phrase "e.g." similar to the phrase “for example” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 20 depends from claim 19, and Claim 20 is rejected based on being dependent.
c. Regarding claims 12, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-2, 6, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US PG Pub. 2014/0000975).
[Claim 1] Regarding claim 1, Ueda discloses a working machine comprising: a machine body having an operator cab (20) a ground engaging propulsion structure (1) to permit movement of the machine over the ground (FIG 6) a load handling apparatus (5) coupled to the machine body and moveable by a movement actuator (27-29) with respect to the machine body (FIG 6) and an electric energy storage unit (26) wherein the working machine comprises a longitudinal axis, wherein the operator cab is positioned towards a first side of the working machine with respect to the longitudinal axis (Cab 20 is on the opposite side of a center across from the battery 26) and the electric energy storage unit is positioned towards a second side of the working machine with respect to the longitudinal axis, wherein the first and second sides are located opposite each other (Cab 20 is on the opposite side of a center across from the battery 26). 
[Claim 2] Regarding claim 2, Ueda discloses the working machine according to claim 1, wherein the electric energy storage unit is positioned at a location on the working machine to provide a counterweight to operator cab, relative to the longitudinal axis (Ueda houses the battery opposite to the cab so it would counter the cab weight).
[Claim 6] Regarding claim 6, Ueda discloses the working machine according to claim 1, wherein the machine body comprises a base (1) and the electric energy storage unit (26) is located at or above the base when the working machine is situated on flat ground (Ueda, FIG 6).
[Claim 9] Regarding claim 9, Ueda discloses the working machine according to claim 1, wherein the working machine comprises a hydraulic motor configured to actuate the load handling apparatus (Ueda discloses in paragraph [0050] the motor-generator 24 is arranged with the hydraulic pump 19 and the pump operates the hydraulic shovel 5).
[Claim 13] Regarding claim 13, Ueda discloses the working machine according to claim 1, wherein the electric energy storage unit is selected based on an intended use of the working machine (Ueda can interchange to battery 26 as desired to service and recharge the vehicle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US PG Pub. 2014/0000975) in view of Byers et al. (US PG Pub. 2014/0005898).
[Claim 3] Regarding claim 3, Ueda discloses the working machine according to claim 1.
-However, it fails to disclose wherein the ground engaging propulsion structure comprises a front axle and a rear axle supporting the machine body.
-Nevertheless, Byers discloses axles in FIG 2 that operate the machine 100.
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Ueda to have an axle based drivetrain as shown in FIG 2 of Byers in order to allow the machine to have additional steering function beyond tracks.
 [Claim 4] Regarding claim 4, Ueda/Byers disclose the working machine according to claim 3, wherein the electric energy storage unit is positioned between the front and rear axles (Ueda, battery 26 is mounted in a central area of the machine and would be between the axles as presently modified by Byers).
[Claim 5] Regarding claim 5, Ueda/Byers disclose the working machine according to claim 3, wherein the operator cab has a fixed angular orientation with respect to the front and/or rear axles (As modified, the cab of Ueda would have a fixed angular orientation with respect to the axles).
2.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US PG Pub. 2014/0000975).
[Claim 10] Regarding claim 10, Ueda discloses the working machine according to claim 1, wherein the electric energy storage unit comprises at least one electric energy storage module (Ueda energy storage unit is a unitary module); wherein the working machine comprises a mount for at least a first electric energy storage module (Ueda FIG 4).
-However, it fails to disclose a second electric energy storage module.
-Nevertheless, it would have been obvious in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) to have additional modules on Ueda’s machine in order to increase the power and range of the machine.
-Regarding the limitation: the machine being operable with at least one of the first and second electric storage modules present (Ueda discloses the single unit/module 26 which is interchangeable with a like unit/module).
[Claim 11] Regarding claim 11, Ueda discloses the working machine according to claim 10, wherein the first and/or second electric energy storage modules are configured to be removable from the mount and replaceable  such that they are interchangeable (Batteries are conventionally made to be replaced, serviced and interchanged); wherein the first and/or second electric energy storage modules comprise a connector to connect the respective electric energy storage module to the working machine (Ueda does not concern with the battery connectors but they are inherent to receive and provide current).
Allowable Subject Matter
1.	Claims 7-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2. 	Claims 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618